Citation Nr: 0922507	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-05 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hand (skin) 
condition, to include as secondary to Agent Orange exposure.

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to January 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania in which the RO denied service 
connection for bilateral hearing loss and for a left hand 
condition.  The appellant appealed that decision to the BVA.  
Thereafter, in December 2005, the RO reevaluated the 
appellant's left ear hearing loss claim, granted service 
connection for this disorder and assigned a noncompensable 
disability rating effective April 26, 2005.  See December 
2005 rating decision.  The RO then referred the appellant's 
claims of entitlement to service connection for right ear 
hearing loss and a left hand condition to the Board for 
appellate review.  In December 2007, the Board remanded the 
issues to the RO for further development in accordance with 
VA's duty to assist.  In February 2009, the RO granted 
service connection for right ear hearing loss and assigned a 
noncompensable rating effective April 26, 2005.  Therefore 
the Board has recharacterized the rating issue.  See 
38 C.F.R. § 4.85 (2008).

The appellant and his spouse testified at a Board hearing 
before the undersigned board member in January 2007.  The 
hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran had one year of active service in the 
Republic of Vietnam during which he was exposed to 
herbicides.

2.  The competent medical evidence of record shows a left 
hand skin fungus that is not related to herbicide exposure in 
service.

3.  From April 25, 2005, the Veteran has shown, at worse, 
Level II hearing loss in the right ear and Level I hearing 
loss in the left ear.


CONCLUSIONS OF LAW

1.  A left hand skin fungus was not incurred in or aggravated 
by active duty, nor may the Veteran's skin condition be 
presumed to have been incurred as a result of herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & West 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA must meet all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claims.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in April 2005, May 2006, and 
December 2007 were sent by VA to the Veteran in accordance 
with the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Veteran was notified of the 
evidence that was needed to substantiate his claims; what 
information and evidence that VA will seek to provide and 
what information and evidence the Veteran was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was his responsibility to provide VA with any 
evidence pertaining to his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In Dingess, supra, the United States Court of Appeals for 
Veterans Claims (Court or CAVC) held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  

Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a left hand skin condition, any questions as to the 
appropriate disability rating or effective dates to be 
assigned are rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
VA's duty to notify in this case has been satisfied.

In the notice of disagreement the Veteran took issue with the 
initial disability rating and is presumed to be seeking the 
maximum benefits available under the law.  Id.; see also AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, in accordance 
with 38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued 
statements of the case in December 2005 and April 2009 and 
supplemental statements of the case in May 2006, August 2006, 
and April 2009 which contained, in pertinent part, the 
criteria for establishing higher ratings.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. § 
3.103(b).  See also Dingess/Hartman, supra.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, there is no prejudice to 
the claimant to proceed with adjudication of his appeal.  See 
Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006).

Further, the Board notes that the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The instant appeal 
originates, however, from the grant of service connection for 
the disorders at issue.  Consequently, Vazquez-Flores is 
inapplicable.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist, the Veteran's service 
treatment records and VA medical records have been obtained 
and associated with the claims file.  The Board notes that 
the Veteran was afforded VA examinations in October 2008 and 
April 2009 in connection with his claims.  Based on a review 
of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).



Law and Analysis

Left Hand (Skin) Condition

In this case the Veteran contends that he is entitled to 
service connection for a left hand skin condition, as due to 
exposure to Agent Orange.  The Veteran stated that he was 
exposed to Agent Orange while working as a fuel specialist 
and during Operation Ranch Hand while serving in the Republic 
of Vietnam.  Specifically, the Veteran stated that his 
military duties required him to pump barrels full of Agent 
Orange out of planes and onto tanks.  He said that he did not 
know it was Agent Orange at the time.  See January 2007 
hearing transcript.  The Veteran contends that his skin 
condition currently causes flaking, peeling and deterioration 
of the fingernails.  He also reported that it causes him 
embarrassment regarding the appearance of the left hand.  See 
January 2007 hearing transcript; See April 2009 VA 
examination.

If a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for 
certain diseases.  38 C.F.R. §§ 3.307, 3.309.  The governing 
law provides that a "veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  

If there is exposure, service connection is presumed for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  These diseases must 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy must become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Board finds that presumptive service connection is not 
warranted.  The Veteran's current skin disorder is not one of 
the listed presumptive diseases.  Accordingly, service 
connection for a skin disorder is not warranted on a 
presumptive basis as due to Agent Orange exposure.  

Nevertheless, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has determined that the law 
does not preclude a veteran from establishing service 
connection with competent proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court 
has specifically held that the provisions of Combee are 
applicable in cases involving Agent Orange exposure.  McCartt 
v. West, 12 Vet. App. 164, 167 (1999).  Therefore, service 
connection may still be granted if a medical nexus is 
established by competent evidence between his active service 
or Agent Orange exposure and his subsequent development of 
his current skin condition.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service incurrence or aggravation of certain chronic diseases 
may be presumed if they are manifested to a compensable 
degree within a year of a veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Turning to the merits of the Veteran's claim, the Board 
initially notes for the record that the Veteran's service 
medical records show a one year period of service in the 
Republic of Vietnam and exposure to Agent Orange during 
Operation Ranch Hand.  See service personnel records.  
Although the Veteran contends that his skin symptoms started 
in 1971, the service treatment records, including service 
exit examinations, are silent in terms of treatment for any 
kind of skin problem or disorder.

The Board notes that there is no post-service evidence of 
treatment for a skin disorder until 2002.  See 2002 VA 
treatment records.

In April 2009, the Veteran was afforded a VA skin 
examination.  Examination findings showed a normal right 
hand.  With regard to the left hand, the examiner noted, 
scaling of the palmar aspect with dystrophic fingernails on 
the left hand.  The examiner noted scaling on the bilateral 
feet as well.  The diagnosis was bilateral tinea pedis, left 
tinea manum, and left tinea unguium.  The examiner opined 
that it was not as likely as not that the Veteran's current 
skin fungus infection of the left hand is related to his 
period of military service during which he was exposed to 
herbicides.  The examiner concluded that the skin condition 
is due to a fungus, which is unrelated to herbicide exposure.

Upon review of the evidence of record, the Board finds that 
service connection for a left hand skin condition, as due to 
Agent Orange exposure, is not warranted.  The evidence of 
record shows no evidence of treatment of a skin disorder in 
service or one year thereafter, nor does it show any 
connection to an in-service event.  Furthermore, the VA 
examiner above clearly indicated that the Veteran's left hand 
skin condition is a result of a fungus which is unrelated to 
in-service herbicide exposure.  Therefore, service connection 
must be denied.

In making this determination, the Board has considered lay 
statements offered in support of the Veteran's claim.  
However, where the determinative issue is one of medical 
causation or diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a left hand skin condition, to include as due to Agent 
Orange exposure.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).

Bilateral Hearing Loss

In this case, the Veteran contends that his current bilateral 
hearing loss is more severe than the currently assigned 
noncompensable disability evaluation.  He reported extreme 
difficulty hearing in everyday situations.  He stated that it 
is difficult for him to distinguish sounds or to tell the 
location of sounds.  He also stated that he can no longer 
hear the sound of the rain during rainstorms.  See January 
2007 hearing transcript.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
this case, staged ratings are not appropriate.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).

The Rating Schedule provides rating tables for the evaluation 
of hearing impairment.  Table VI assigns a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of percent speech discrimination and the puretone 
threshold average (the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. 
§ 4.85 (2008).  Table VII is used to determine the percentage 
evaluation by combining the Table VI Roman numeral 
designations for hearing impairment in each ear.  Id.  When 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned in audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing 
impairment.  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2008).  Each ear is evaluated 
separately.  Id. 

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation from 
either Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(b) (2008).  That numeral is then 
elevated to the next higher Roman numeral.  Id.  Each ear is 
evaluated separately.  Id.

The Board first notes that the VA examiner who conducted the 
October 2008 examination of record provided the decibel 
readings for 500 Hertz, but application of such is not 
necessary for calculating the average since it is not 
pertinent for rating the Veteran's hearing loss.  See 38 
C.F.R. § 4.86(a).

In an October 2008, the Veteran was afforded a VA 
audiological examination.  Puretone threshold, in decibels, 
were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
20
25
35
35
29
LEFT
25
20
35
55
34

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 96 percent in the left ear.  
Findings showed mild sensorineural hearing loss at high 
frequencies in the right ear and moderate high frequency 
sensorineural hearing loss in the left ear.  

Applying the October 2008 audiological test results to Table 
VI yields a Roman numeral value of II for the right ear and I 
for the left ear.  Applying these values to Table VII, 
results in a noncompensable disability evaluation.  The Board 
notes that the 38 C.F.R. § 4.86(a) provision for exceptional 
patterns of hearing impairment is not applicable to either 
ear in this case.  Therefore, the Veteran's bilateral hearing 
loss does not meet the criteria for an initial compensable 
rating.  

Based on the audiological findings above, the Board finds 
that the RO has applied the rating schedule accurately, and 
there is no basis under the applicable criteria for the 
assignment of a compensable evaluation under Diagnostic Code 
6100.  Thus, the appellant's request for an increased rating 
for bilateral hearing loss must fail.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the evidence does not show that the 
Veteran's disability has been shown to cause marked 
interference with employment beyond that contemplated by the 
Schedule for Rating Disabilities.  The Veteran's impaired 
hearing has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an initial higher rating, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  There is not an approximate balance 
of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for a left hand skin disorder is denied.

An initial compensable disability evaluation for bilateral 
hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


